Citation Nr: 1425153	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-42 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from September 1987 to July 1988, with subsequent service in the United States Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

Regarding the claim of entitlement to a total disability rating based on individual unemployability (TDIU), when the Board last reviewed the case in May 2011, it directed the RO to adjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for right upper extremity paresthesia prior to readjudicating the Veteran's TDIU claim.  The RO readjudicated the TDIU claim, however, failed to adjudicate the increased rating claim.  Accordingly, the RO must adjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for right upper extremity paresthesia, and thereafter, readjudicate the issue of entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

As there has not been substantial compliance with the May 2011 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must adjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for right upper extremity paresthesia and inform the Veteran of her appellate rights with respect to this determination.  

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim of entitlement to a TDIU that has not already been associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken above, the claim of entitlement to a TDIU must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 
No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



